DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, “a” should be inserted before “plurality”.  In the next to last line, “instructions” is vague as the line before it also uses “instructions”.  It is unclear if these are the same instructions or not.  If they are the same then “the instructions” should be used.  If they are different then a modifier such as “additional instructions” should be used.
In claim 2, the claim is vague for stating the transducer comprises two electrodes as claim 1 introduces a plurality of electrodes and it is unclear if these two are the same element.  It is suggested to state “wherein the plurality of electrodes comprises two electrodes…”.
In claim 5, “ECG electrodes” is vague as it is used in claim 1.  It is suggested to use “the ECG electrodes”.
In claim 7, “a separate PED” is vague as claim 1 introduces a PED and it is unclear if these are the same element or not.  It is suggested to state “further comprising the PED, wherein the PED comprises…”. In line 5, “derived” is vague and unclear if there is some element deriving information and if the prior art must contain this element.
In claims 8-10, “ECG data” is vague since claim 1 contains “data”.  It is unclear if these are the same or not.  
Similarly, claims 11-13 have this problem in regards to “sound data”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Kapoor (2013/0116584).  Kapoor shows the use of ECG electrodes (e.g. 202, 1501, figures 2, 15, etc.) adjacent and on opposite sides of an audio transducer (e.g. 201, 1502, etc.) both located on and within the sensor package/housing, with battery (e.g. para. 43, etc.), with actuation/initiating buttons on back (e.g. 302, 303, para. 42, over the sensor and electrodes, etc.—in the alternative, see the 103 rejection below), for wireless transmission of cardiac and acoustic data (e.g. figures 5-7, etc.) from the sensor to the smart phone (e.g. a mobile device having apps/software that controls the sensor package, paras. 33, 35, 56, etc.) and from the smart phone to a server for storage and analysis of the data (e.g. figures 5, 6, 16, paras. 33, 49, 52, etc.), where the smart phone can display the sensed data (e.g. figure 8, para. 57, etc.).  Kapoor discloses that the sensor has a microprocessor with memory to control how the digitized signals are viewed on the display, stored, and transmitted to other devices (e.g. paras. 42-47, etc.) and therefore the memory must necessarily contain instructions to operate the microprocessor to transmit the data.  In addition, since the ECG and acoustic data is displayed, conditioned, provided as sound to speakers, stored, and transmitted, it has been processed by the microprocessor based on the instructions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor (2013/0116584) in view of Hussain (2016/0100817).  Kapoor discloses the claimed invention but does not teach the button is directly centered over the sensor or electrodes.  Hussain teaches the use of a button directly centered over the sensor and electrodes (e.g. figures 2, 3, 4, 6, 7, etc.; paras. 140, 146, 157, 178, 179, 185, etc.) to allow the user to hold the device with one hand firmly against the chest to apply pressure evenly across all the sensors and electrodes so as to get direct sensor contact with the patient so as to receive good data from the sensors/electrodes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed, to have modified the system and method as taught by Kapoor, with the button centered over the sensor and transducers, as taught by Hussain, since it would provide the predictable results of allowing the user to hold the device with one hand firmly against the chest to apply pressure evenly across all the sensors and electrodes so as to get direct sensor contact with the patient so as to receive good data from the sensors/electrodes.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kapoor in view of one of Pahlevan et al (2015/0297105), Kapoor (2015/0057512), or Turcott (7177686).  Kapoor discloses the claimed invention and that the device can be many different shapes (e.g. para. 47 of Kapoor, etc.), but not specifically a rectangular cuboid shape with rounded corners.   Pahlevan (e.g. figures 4 and 5, etc.), Kapoor (e.g. figure 3, para. 61, etc.), or Turcott (e.g. figure 2, col. 6, lines 55-60, etc.) teaches that it is known to use a rectangular cuboid shape with rounded corners for the device so as to provide a recognized shape that comfortably fits in the hand or skin of the patient.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Kapoor, with the device shape being a rectangular cuboid shape with rounded corners, as taught by Pahlevan, Kapoor, or Turcott, since it would provide the predictable results providing a recognized shape that comfortably fits in the hand or on skin of the patient and minimizes tissue trauma or inflammation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        6/4/22